Citation Nr: 0533140	
Decision Date: 12/07/05    Archive Date: 12/21/05

DOCKET NO.  03-21 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel




INTRODUCTION

The veteran had active military service from November 1952 to 
November 1954.  The appellant is his widow.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin which denied the appellant's claim seeking 
entitlement to service connection for DIC benefits under 
38 U.S.C.A. § 1318.  

Although the RO denied service connection for the cause of 
the veteran's death in a June 2002 rating decision, the 
appellant did not file a notice of disagreement with said 
decision.  


FINDINGS OF FACT

1.  The veteran died in May 2002; the causes of death were 
metastatic lung cancer and pneumonia.  

2.  At the time of the veteran's death, service connection 
was in effect for four disabilities: gouty arthritis, rated 
as 40 percent disabling; hearing loss, rated as 10 percent 
disabling; and a tonsillectomy and a scar on the scalp from 
an excision of a sebaceous cyst, both disabilities rated as 
noncompensable. 

3.  At the time of the veteran's death, he had a 50 percent 
combined disability rating.  

4.  The appellant filed her claim for DIC benefits in May 
2002.  

CONCLUSION OF LAW

The criteria for DIC benefits under 38 U.S.C.A. § 1318 are 
not met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 
(2005).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Where service connection for the cause of death is not shown, 
a surviving spouse of a "deceased veteran" may still be 
entitled to receive DIC benefits pursuant to 38 U.S.C.A. § 
1318(a) (West 2002) in the same manner as if the death were 
service-connected. 

A "deceased veteran" for purposes of this provision is a 
veteran who dies not as the result of the veteran's own 
willful misconduct, and who either was in receipt of or 
entitled to receive compensation at the time of death for 
service-connected disability rated totally disabling if the 
service-connected disability was either continuously rated 
totally disabling for 10 or more years immediately preceding 
death or continuously rated totally disabling for at least 
five years from the date of the veteran's separation from 
service.  The total rating may be schedular or based on 
unemployability. 38 U.S.C.A. § 1318(b) (West 2002); 38 C.F.R. 
§ 3.22 (2005).

The critical element that must be satisfied to establish 
benefits under 38 C.F.R. § 1318 is that the veteran have been 
in receipt of compensation based on service-connected 
disability rated 100 percent disabling for a period of 10 
years immediately before death.

At the time of the veteran's death, the veteran had 
established service connection for four disabilities: gouty 
arthritis, rated as 40 percent disabling; hearing loss, rated 
as 10 percent disabling; a tonsillectomy, rated as 
noncompensable; and a scar on the scalp from an excision of a 
sebaceous cyst, rated as noncompensable.  The veteran clearly 
did not satisfy the requirement that a service- connected 
disability or disabilities be rated individually or in 
combination as 100 percent disabling for a period of 10 years 
immediately before his death.

As a general rule, the issues involved in a survivor's claim 
for death benefits will be decided without regard to any 
prior disposition of those issues during the veteran's 
lifetime.  A claim for benefits under 38 C.F.R. § 1318 is a 
specific exception.  See 38 C.F.R. § 20.1106 (2004).

The adjudication of claims for benefits pursuant to 38 
U.S.C.A. § 1318 has been complicated in recent years by 
conflicting judicial interpretations and by consequent 
changes in VA regulations.

A number of CAVC decisions interpreting 38 U.S.C.A. § 1318(b) 
have found that a surviving spouse was entitled to 
demonstrate that, for purposes of this section, the veteran 
hypothetically would have been entitled to a different 
decision on a service-connected-related issue, based on 
evidence in the claims file or in VA custody at the time of 
his/her death and under the law then applicable or 
subsequently made retroactively applicable.  See, e.g., Green 
v. Brown, 10 Vet. App. 111, 118-19 (1997); Cole v. West, 13 
Vet. App. 268, 278 (1999).

In response to such CAVC decisions, VA in January 2000 
amended 38 C.F.R. § 3.22, the regulation implementing § 1318, 
to restrict the award of DIC benefits to cases in which the 
veteran, during his or her lifetime, had established the 
right to receive total service-connected disability 
compensation for the period of time required by § 1318, or 
would have established such right but for clear and 
unmistakable error (CUE) in the adjudication of a prior claim 
or claims.  See 65 Fed. Reg. 3,388 (Jan. 21, 2000).  The 
regulation, as amended, specifically prohibits "hypothetical 
entitlement" as an additional basis for establishing 
eligibility.

Subsequently, National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. 
Cir. 2003) (NOVA II), addressed a challenge to the validity 
of 38 C.F.R. § 3.22 as amended January 21, 2000.  The Federal 
Circuit held, in part, that 38 C.F.R. § 3.22 as amended was 
not invalid insofar as it precluded "hypothetical 
entitlement" as an additional basis for establishing 
eligibility under 38 U.S.C.A. § 1318.

As such, VA has now delineated that "hypothetical 
entitlement" is not a viable concept under either 38 U.S.C.A. 
§§ 1311(a)(2) or 1318, regardless of when the claim was 
filed.  The possible ways of prevailing on a claim for 
benefits under 38 U.S.C.A. § 1318 are: (1) meeting the 
statutory duration requirements for a total disability rating 
at the time of death; or (2) showing that such requirements 
would have been met but for clear and unmistakable error in a 
previous decision. 

The NOVA II decision would appear to end the debate about 
whether "hypothetical entitlement" is allowed under 
38 U.S.C.A. § 1318.  However, in a recent decision, the Court 
held that "hypothetical entitlement" to DIC benefits under 
38 U.S.C.A. § 1318 is allowed for claims filed prior to 
January 21, 2000, i.e., the date of the VA regulation 
prohibiting "hypothetical entitlement."  Rodriguez v. 
Nicholson, 
19 Vet. App. 275 (2005).  Since the appellant's claim was 
filed in May 2002, her claim will not be considered on the 
basis of whether "hypothetical entitlement" is warranted.  

In the present case, the Board must find that the appellant 
is not entitled to DIC benefits under 38 U.S.C.A. § 1318.  
Although the veteran's death was not the result of his own 
willful misconduct, at the time of his death he was not in 
receipt of compensation for any service-connected disability 
that had been rated totally disabling for any period 
immediately preceding death, or that had been so rated 
continuously for a period of not less than 5 years from the 
date of discharge or other release from active duty.  As 
noted above, at the time of the veteran's death, he had 
established service connection for four disabilities.  He had 
established service connection for gouty arthritis, rated as 
40 percent disabling; hearing loss, rated as 10 percent 
disabling; a tonsillectomy, rated as noncompensable; and, a 
scar on the scalp from an excision of a sebaceous cyst, rated 
as noncompensable.  

Neither does the appellant allege that, but for receipt of 
military retired or retirement pay, or CUE in a rating 
decision made during his lifetime, the veteran would have 
been entitled at the time of death to receive compensation 
for a service-connected disability that was continuously 
rated totally disabling by a schedular or unemployability 
rating for a period of 10 or more years immediately preceding 
death, or was continuously rated totally disabling by a 
schedular or unemployability rating from the date of 
discharge from service.

Where the law and not the evidence is dispositive of the 
issue before the Board, the claim should be denied because of 
the absence of legal merit or the lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Accordingly, the claim for DIC under 38 U.S.C.A. § 1318 must 
be denied.

Although the Court has held that the Veterans Claims 
Assistance Act of 2000 (VCAA) is potentially applicable to 
all pending claims (see Holliday v. Principi, 14 Vet. App. 
280 (2001)), the Court has also held that VA's duties to 
notify and assist contained in the VCAA are not applicable to 
claims such as this one in which the law, rather than the 
evidence, is dispositive.  See Smith v. Gober, 14 Vet. App. 
227, 231-32 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Mason v. Principi, 16 Vet. App. at 132.
ORDER

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is 
denied.


____________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


